DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with MIN WEI on 05 JULY 2022.
The application has been amended as follows: 

Claim 1 (Currently Amended) : An injection device comprising :
a container body for holding medication content having a distal end and a proximal end, and an outward flange at said distal end of said container body and an inward ledge with an oriented opening at said proximal end of said container body;
a piston placed at said proximal end of said container body for sealing and displacing medication content;
a push rod placed inside said container body for moving said piston distally, wherein said push rod has a distal end and a shoulder feature at said distal end of said push rod, and wherein during assembly said push rod and said shoulder feature are [[is]] configured to be inserted into said container body from said distal end of the container body; 
wherein said push rod has a flat side feature cooperating with said oriented opening at said inward ledge to define multiple sections on said push rod wherein said multiple sections allow the push rod to be rotated with respect to the oriented opening to define multiple piston displacements for dosing; and
a connector providing an orifice for medication content delivery, placed at said distal end of said container body.

Claim 8 (Canceled)

Claim 14 (currently amended) : A container body packaging assembly, comprising:
	at least one injection device;
a panel including an upper surface;
a plurality of openings defined in said panel, wherein said panel and said plurality of openings are integrally formed as a unitary structure and each of said openings configured to removably receive a container body assembly of the at least one injection device, said container body assembly including: 
a container body configured for holding medication content and having a distal end and a proximal end and an outward flange at said distal end of said container body and an inward ledge with an oriented opening at said proximal end of said container body, 
wherein said proximal end of said container body is sealed by a piston placed therein for sealing and displacing medication content and assembled with a push rod placed inside said container body for moving the piston distally, wherein said push rod has a distal end and a shoulder feature at said distal end of said push rod, wherein during assembly said push rod and said shoulder feature are [[is]] configured to be inserted into said container body from said distal end of said container body,
wherein said push rod has a flat side feature cooperating with said oriented opening at said inward ledge to define multiple sections on said push rod wherein said multiple sections allow the push rod to be rotated with respect to the oriented opening to define multiple piston displacements for fixed dosing; and
a connector providing an orifice for medication content delivery, to be placed at said distal end of said container body;
and wherein said upper portion of said opening defines a holding means configured to support said container body assembly such that said distal end of said container body is stabilized in said opening.

Claim 15 (currently amended) : A method of producing pre-filled injection device comprising the steps of :
Providing an injection device comprising a container body assembly including: 
a container body for holding medication content and having a distal end and a proximal end and an outward flange at said distal end of said container body and an inward ledge with an oriented opening at said proximal end of said container body, 
a piston placed at said proximal end of said container body for sealing and displacing medication content, and 
a push rod placed inside said container body for moving said piston distally, wherein said push rod has a distal end and a shoulder feature at said distal end of said push rod, wherein during assembly said push rod and said shoulder feature are [[is]] configured to be inserted into said container body from said distal end of said container body and wherein said push road has a flat side feature cooperating with said oriented opening at said inward ledge to define multiple sections on said push rod wherein said multiple sections allow the push rod to be rotated with respect to the oriented opening to define multiple piston displacements for fixed dosing; and
Placing said container body assembly into a panel with a plurality of openings defined in said panel;
Filling medication content from said distal end of said container body assembly; and
Placing a connector providing an orifice for medication content delivery at said distal end of said container body assembly.

Claim 16. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the above amendments define and distinguish over the prior art by more particularly describing the manner in which the device is configured to be assembled including insertion, from the distal end as the shoulder feature cannot be inserted via the proximal end owing to the inward ledge, the plunger rod/push rod and the shoulder feature and wherein an oriented opening of the proximal end of the syringe cooperates with a flat side of the piston rod to define multiple sections which are used for selective, rotational alignment with the oriented opening to define multiple piston displacements for fixed dosing..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/07/2022